Dismissed and Memorandum Opinion filed October 13, 2005








Dismissed and Memorandum Opinion filed October 13,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00392-CV
____________
 
ALI SADARUDDIN, Individually and
d/b/a A-1 DRY CLEANERS and METHANI INC., Appellant
 
V.
 
ANGELA MEDINA,
Appellee
 

 
On Appeal from the 212th District
Court
Galveston County,
Texas
Trial Court Cause No.
03CV0463
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed February 18,
2005.  The clerk=s record was filed on June 20,
2005.  The reporter=s record was filed on June 9,
2005.  No brief was filed.
On September 1, 2005, this Court issued an order stating that
unless appellant submitted his brief, together with a motion reasonably
explaining why the brief was late, on or before September 16, 2005, the Court
would dismiss the appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b).




Appellant filed no response. 
Appellant had previously tendered, by facsimile copy,  a joint motion to dismiss, but no original
motion was ever filed with the court. 
Accordingly, we are unable to consider and dismiss pursuant to the
motion.  
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed October 13, 2005.
Panel consists of Justices
Justices Hudson, Frost, and Seymore.